Citation Nr: 1412697	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2010, the Veteran requested a hearing before the Board and was duly scheduled to testify in March 2011.  The Veteran did not appear for the March 2011 hearing and has not given a reason for her failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During her October 2011 VA examination, the Veteran stated that she has received treatment from a non-VA primary care physician for her service-connected knee disabilities.  However, the Veteran's claims file does not include records of that treatment.  On remand, the AMC/RO must send the Veteran a letter asking her to submit records of any treatment by private providers that is relevant to the claim on appeal or provide VA with the necessary release forms so that VA can assist her in obtaining that evidence.  See generally 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and her representative requesting that the Veteran submit records of any treatment by non-VA providers for her knee disabilities or execute the necessary authorization (VA Form 21-4142) so that VA can assist her in obtaining that evidence.  All obtained records should be associated with the claims file.

2.  After ensuring that the requested development is completed, and any other development as may become indicated is accomplished, (e.g. a current examination), readjudicate the appeal.  If any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


